DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 11/30/2021. Based on new ground of rejection, applicant’s arguments regarding prior art rejection are moot.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 2014/0301283, hereinafter Frenne) in view of Liu et al. (US 2015/0003360, hereinafter Liu) and further in view of Kim et al. (US 2016/0127102, hereinafter Kim).
Regarding claims 1 and 8, Frenne discloses:

	Frenne does not explicitly disclose a processor that controls to perform transmission or reception of a shared channel based on the downlink control information.
In an analogous art, Liu discloses a processor that controls to perform transmission or reception of a shared channel based on the downlink control information (para 0003; 0038 and 0048; DCI contains information for transmission and reception of shared channel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne 's device by adding Liu’s disclosure in order to enhance transmission capacity of a communication system.
Frenne/Liu does not explicitly disclose wherein a subset and a demodulation reference signal (DMRS) corresponding to the subset are adjacently mapped from a beginning of a slot.
In an analogous art, Kim discloses wherein a subset and a demodulation reference signal (DMRS) corresponding to the subset are adjacently mapped from a beginning of a slot (Para 0011-0012;  To achieve these objects and other advantages and in accordance with the purpose of the invention, as embodied and broadly described herein, a method of transmitting a demodulation-reference signal (DM-RS) to a terminal by a base station in a wireless communication system based on multiple antennas includes grouping a plurality of DM-RS ports into antenna port groups including a predefined number of DM-RS ports, mapping a DM-RS sequence to two symbol resources of a first slot and two symbol resources of a second slot resources on one subcarrier, and transmitting the mapped DM-RS sequence to the terminal through the plurality of DM-RS ports, wherein a DM-RS sequence transmitted through DM-RS ports included in the same antenna port 
	Regarding claim 2, Frenne discloses wherein the receiver demodulates the plurality of subsets based on mutually different reference signals (para 0006; 0008 and 0009; UE uses different reference symbols to demodulate the downlink transmission).
Regarding claim 3, Frenne discloses wherein a subset and a reference signal corresponding to the subset are mapped together to a specific frequency range within the search space (Para 0016; 0029; 0083 and 0094; each CCE is mapped to 9 resource element groups (REGs) consisting of 4 RE each.  The REGs for a given CCE are distributed over the system bandwidth to provide frequency diversity for a CCE).
Regarding claim 4, Frenne discloses wherein a subset and a reference signal wherein a subset and a reference signal corresponding to a different subset from the subset are mapped to different frequency ranges within the search space (para 0094; 0105 and 0115; two independent and frequency-division-multiplexed set of antenna ports are separately associated with the upper and lower sets of eREGs.  This makes it possible to have different transmission modes (UE-specific 
	Regarding claim 6, Frenne does not explicitly disclose wherein the processor controls to perform transmission or reception of the shared channel based on the downlink control information that is determined based on each downlink control information and/or at least one of received power, received quality and a received signal-to-interference power ratio of a reference signal
associated with the downlink control information from multiple downlink control information received using the plurality of subsets.
	In an analogous art, Liu discloses wherein the processor controls to perform transmission or reception of the shared channel based on the downlink control information that is determined based on each downlink control information (para 0003; 0038 and 0048; DCI contains information for transmission and reception of shared channel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne 's device by adding Liu’s disclosure in order to enhance transmission capacity of a communication system.
	Regarding claim 7, Frenne does not explicitly disclose wherein the processor controls to perform transmission or reception of the shared channel based on the downlink control information that is determined based on given information included in at least one downlink control information from multiple downlink control information received using the plurality of subsets.
	In an analogous art, Liu discloses wherein the processor controls to perform transmission or reception of the shared channel based on the downlink control information (para 0003; 0038 and 0048; DCI contains information for transmission and reception of shared channel) that is determined based on given information included in at least one downlink control information from 

Conclusion                                        
4.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.